Citation Nr: 1039570	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-36 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for colon cancer, to include 
claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	DAV


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from January 1950 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Subsequently, the RO in St. Petersburg, 
Florida took jurisdiction of the case.

The Veteran presented testimony at Board hearing held in 
Washington D.C. in September 2010.  A transcript of that hearing 
is on file.  At the hearing, additional evidence was presented 
for the record which was accompanied by a waiver.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his currently diagnosed colon cancer is 
the result of his exposure to ionizing radiation sustained while 
stationed at Eniwetok Atoll, Marshall Islands from May 1955 to 
April 1956 (as documented by the personnel records).  In a 
statement provided in February 2008, the Veteran indicated that 
his colon cancer was a direct result of his active military 
service as a helicopter pilot transporting atomic energy 
scientists to the ground zero area following the "CASTLE" test 
at Bikini Atoll.  Alternately, in August 2006, VA received a 
completed Radiation Risk Activity Information Sheet from the 
Veteran.  He reported that from September 1955 to 1956 he was 
attached to the 4930th Support Group and 4931 St. Det. #1, 
assigned to Enyu Island, during which time he witnessed one 
atmospheric test, described as Shot CHARLIE, which reportedly 
took place in 1955 at Bikini Atoll.  He indicated that he was at 
the center of the testing, flying helicopter support, and had 
been issued and worn a film badge.  He explained that at the time 
of the explosion he was in a helicopter hangar and remained in 
the explosion area for up to an hour.  Additional development is 
required in this case prior to adjudication. 

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions. See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized by 
VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service. In other words, the fact 
that the requirements of a presumptive regulation are not met 
does not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct causation.

The evidence on file firmly establishes a diagnosis of colon 
cancer, which is both a disease presumptively service connected 
for radiation-exposed veterans under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2), and a 
"radiogenic disease" as defined under 38 C.F.R. § 3.311(b)(2).  

VA has established special procedures to follow for those seeking 
compensation for diseases related to exposure to ionizing 
radiation in service that do not become manifest until after 
military service.  See 38 C.F.R. § 3.311 (2010).  The regulation 
provides that in all claims in which it is established that a 
radiogenic disease first became manifest after service, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the size 
and nature of the radiation dose or doses.  38 C.F.R. § 
3.311(a)(1) (2010).

This regulation (38 C.F.R. § 3.311) establishes a series of 
chronological obligations.  Wandel v. West, 11 Vet. App. 200 
(1998).  First, there must be a showing that the veteran suffers 
from a radiogenic disease, colon cancer is such a condition and 
has been shown in this case.  38 C.F.R. § 3.311(b)(2) (2010).  
Once a claimant has established a diagnosis of a radiogenic 
disease within the specified period, and claims that the disease 
is related to radiation exposure while in service, VA must then 
obtain a dose assessment.  38 C.F.R. § 3.311(a)(1) (2010).  After 
it is determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the case 
to the Under Secretary for Benefits for further consideration.  
38 C.F.R. § 3.311(b) (2010).

In June 2007, VA issued correspondence to the Defense Threat 
Reduction Agency (DTRA) to verify the Veteran's exposure to 
radiation, obtain dosage information, and to verify his reported 
participation in atmospheric nuclear testing.  DTRA found that 
Air Force records did not document the Veteran's participation in 
any nuclear testing.  It was specifically found that the Veteran 
could not have participated in Operation REDWING, from May 5 to 
August 6, 1956 as his assignment as a helicopter pilot at 
Eniwetok began on May 4, 1955, and he departed for the United 
States on April 18, 1956, precluding such participation.  It was 
further noted that there was no Shot CHARLIE during this 
operation.  With respect to Operation CASTLE, the provisions of 
38 C.F.R. § 3.309(d)(3)(v)(J) define the operational period for 
Operation CASTLE as extending from March 1, 1954 to May 31, 1954.  
In light of the applicable dates, it appears that that the 
Veteran was not a participant in Operation CASTLE, nor does it 
appear that was he present at the test site during the 6-month 
period following Operation CASTLE, performing official military 
duties.  See 38 C.F.R. § 3.309(d)(3)(iv)(B) (2010).  

The September 2007 DTRA response indicated that there was no 
record of radiation exposure for the Veteran during Operation 
REDWING, but that there was dosimetry data for him dated in 1955 
and 1956, prior to the REDWING period (and consistent with the 
dates of the Veteran's assignment in the area of the Eniwetok, 
Marshall Islands).  However, no further dosimetry information was 
provided.  While it was noted that such exposure would be 
considered occupational in nature, under the provisions of 
38 C.F.R. § 3.311(a)(1) and the circumstances of this case, such 
information must be obtained and if necessary, a dose estimate 
developed. Subsequently, in 2009 and 2010, VA contacted the Air 
Force Medical Support Agency (AFMSA) at three different 
addresses; AFMSA was unable to provide any information or data 
pertaining to the Veteran.  The Department of the Army - Army 
Dosimetry Center, also provided a response in April 2010 
indicating that it was unable to locate any records relating to 
the Veteran.  A May 2010 memo documenting the unavailability of 
this evidence and efforts made to attempt to obtain this evidence 
is on file.  

With respect to the question of whether the Veteran was exposed 
to radiation in service and in what dosage, the Veteran has 
provided testimony to the effect that he was required to wear a 
dosimeter in conjunction with his assignments as a helicopter 
pilot in and around the Marshall Islands while stationed there 
between May 4, 1955, and his departure for the United States on 
April 18, 1956.  These statements are consistent with the DTRA 
reference to available dosimetry data for the Veteran dated in 
1955 and 1956.  Curiously, DTRA did not provide the 
aforementioned dosimetry data in the September 2007 response, nor 
did VA follow up with DTRA to obtain this information from them, 
ascertain where DTRA located that information, or if the 
dosimetry data was not obtainable, proceeding with procedures for 
reconstruction of a dose estimate.  The Board notes that in 2006, 
VA requested the Veteran's DD Form 1141, Record of Occupational 
Exposure to Ionizing Radiation).  This shows radiation exposure 
of 0.02 as measured on October 1958, representing the only 
documentary evidence of radiation exposure currently on file.  As 
such, additional development is required with respect to 
obtaining the Veteran's dosimetry data.  

The Board also finds that pursuant to applicable regulations, the 
case should be referred to the Under Secretary for Benefits for 
further consideration, to include providing a medical opinion.  
38 C.F.R. § 3.311(b) (2010).  In this regard, the Board notes 
that VA is required to obtain a medical opinion on the question 
of a possible relationship to military service if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: 1) competent 
evidence of diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or disease 
in service, or has a presumptive disease during the pertinent 
presumptive period, and 3) indicates that the claimed disability 
may be associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2010).  See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004); 
Wells v. Principi, 326 F.3d 1381 (2003) (noting that the Board is 
under no obligation to obtain a medical opinion when there is no 
competent evidence that the Veteran's disability or symptoms were 
service related).

In this case, given the standard of the regulation and because 
the evidence of record indicates that the Veteran's colon cancer 
"may be associated" with his period of active duty military 
service, the Board finds that a medical nexus opinion is required 
in order to fulfill the duty to assist.  See 38 C.F.R. § 
3.159(c)(4) (2010); see also McLendon.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence (not already on file) 
relevant to his service connection claim 
for colon cancer.

2.  The RO shall request that the DTRA 
provide the available dosimetry data that 
was referred to for 1955 and 1956 in the 
September 20, 2007 DTRA letter, and which 
may correspond to the asserted exposure 
from May 1955 to April 1956, while the 
Veteran serving as a helicopter pilot 
stationed at Eniwetok Atoll, Marshall 
Islands.  (In the September 2007 DTRA 
response, it was previously acknowledged 
that there was available dosimetry data for 
the Veteran dated in 1955 and 1956).  

3.  After obtaining the requested dosimetry 
data and related information from the DTRA, 
the RO shall consider whether referral of 
the claim is necessary to VA's Under 
Secretary for Benefits under 38 C.F.R. § 
3.311(c) as provided by § 3.311(b)(1).  See 
Wandel v. West, 11 Vet. App. 200, 205 
(1998).  If the RO is unable to obtain 
radiation dose data for the Veteran, the RO 
shall undertake the appropriate procedures 
for developing a dose estimate. 

4.  Thereafter, if deemed appropriate, 
after all radiation dose information has 
been developed, an expert opinion from the 
Under Secretary for Health as contemplated 
in 38 C.F.R. § 3.311(c) or referral to an 
outside consultant for medical opinion as 
contemplated by 38 C.F.R. § 3.311(d), as 
deemed appropriate, should be obtained as 
to whether sound scientific and medical 
evidence supports the conclusion that it is 
at least as likely as not that the 
Veteran's colon cancer resulted from 
exposure to radiation in service.  

5.  Then the RO should readjudicate the 
claim.  If the benefit sought on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

